Case 1:19-cv-10203-IT Document 29-3 Filed 05/09/19 Page 1 of 2

Exhibit C

 
Case 1:19-cv-10203-IT Document 29-3 Filed 05/09/19 Page 2 of 2

Exhibit C: The Audible/Brilliance Audio mp3 and ASF variant (Exhibit C)
Dear Recipient,

My name is Rose Rothario. I’m a thirty-eight-year-old white female, and I live in Greater
Boston.

In 2016 I watched a documentary about altruistic kidney donation, and as the credits
rolled I felt wholly dismayed by the daily experiences of those in need. Equipped with this new
awareness, I set forth on a journey to offer a great gift, to do my part in bettering a fellow
human's life.

I’m grateful to the entire transplant team at MGH, who tightly held my hand from my
very first blood test to the date of our paired exchange. I myself know something of suffering, but
from those experiences I’ve learned to build perseverance, to build courage. And I’ve also
learned to appreciate the hardship that others are going through, no matter how foreign.
Whatever you've experienced, remember that you are never alone.

A few things about me: I like sailing, camping, jewelry, and cats.

As I prepared to make this donation, I drew strength from knowing that my recipient
would be getting a second chance at life. I channeled my energies into imagining and celebrating
You.

Now I smile at the thought that you are enjoying renewed health. You deserve all that life
has to offer, simply because you exist.

If you're willing and able, I would love to know more about you. Perhaps we could meet.
But if you prefer not to, I accept that outcome as well.

Warmly,
Rose M. Rothario

 

 
